Case 3:21-ap-03001-MFW Doc 1-11 Filed 07/20/21 Entered 07/20/21 12:07:04    Desc
              Exhibit Exhibit 11 J Prossers CA 2017 Affidavit Page 1 of 8



           UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
                          BANKRUPTCY DIVISION



                                 COMPLAINT

     FOR CIVIL RACKETEERING, CIVIL VIOLATIONS OF THE CRIMINALLY
   INFLUENCED AND CORRUPT ORGANIZATIONS ACT, FOR DEPRIVATION OF
      CIVIL RIGHTS UNDER THE COLOR OF LAW AND FOR OTHER RELIEF




                                EXHIBIT 11

                Jeffrey J. Prosser’s Nov. 17, 2014, Affidavit
                      (Submitted to the Third Circuit)
CaseCase:
     3:21-ap-03001-MFW
          13-2076 Document: Doc 1-11    Filed 07/20/21
                                  003111796375      Page:Entered
                                                          1      07/20/21
                                                               Date Filed: 12:07:04
                                                                           11/18/2014Desc
              Exhibit Exhibit 11 J Prossers CA 2017 Affidavit Page 2 of 8



                        UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ______________

                                      No. 13-2076
                                    ______________


                                    EXHIBIT 1

                     AFFIDAVIT OF JEFFREY J. PROSSER

                      IN RE: JUDICIAL NOTICE MOTION
CaseCase:
     3:21-ap-03001-MFW
          13-2076 Document: Doc 1-11    Filed 07/20/21
                                  003111796375      Page:Entered
                                                          2      07/20/21
                                                               Date Filed: 12:07:04
                                                                           11/18/2014Desc
              Exhibit Exhibit 11 J Prossers CA 2017 Affidavit Page 3 of 8



                             UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT
                                      ______________

                                             No. 13-2076
                                           ______________


               In re: National Rural Utilities Cooperative Finance Corporation, et al.

                                                   v.

                    Jeffrey J. Prosser; Dawn Prosser; Adrian Prosser; John P. Raynor
                                     (Bankr. D. Del. No. 09-ap-2854)


                    Jeffrey J. Prosser; Dawn Prosser; Adrian Prosser; John P. Raynor

                                                   v.

                    National Rural Utilities Cooperative Finance Corporation, et al.

  ******************************************************************************

                              AFFIDAVIT OF JEFFREY J. PROSSER
                               IN RE: JUDICIAL NOTICE MOTION

 ******************************************************************************

 County of Palm Beach                   )
                                        ) s.s.
 State of Florida                       )


 JEFFREY J. PROSSER, the “Affiant,” being first duly sworn deposes and states as follows:

        1.      Affiant is at least 18 years of age.

        2.      Affiant provides this affidavit of his own free will and accord.

        3.      Affiant submits this affidavit to be used and offered in conjunction with legal

 proceedings as above captioned in the United States Court of Appeals for the Third Circuit.

 Affiant is an Appellant in the above-referenced proceedings.
                                                                                         Page 1 of 6
CaseCase:
     3:21-ap-03001-MFW
          13-2076 Document: Doc 1-11    Filed 07/20/21
                                  003111796375      Page:Entered
                                                          3      07/20/21
                                                               Date Filed: 12:07:04
                                                                           11/18/2014Desc
              Exhibit Exhibit 11 J Prossers CA 2017 Affidavit Page 4 of 8



         4.      As to all matters herein set forth, Affiant attests that the same are true, accurate

 and complete. As and where necessary, inquiry or investigation necessary to assure accuracy of

 this representation has been undertaken and is complete.

         5.      As to all matters herein set forth, the same are based upon Affiant’s own personal

 knowledge and belief formed at or about the time or times of events reflected and attested.

         6.      If called to testify in the above captioned proceedings, Affiant could and would

 offer sworn testimony concerning the matters herein set forth, the same being based upon

 Affiant’s own personal knowledge and belief.

         7.      Affiant is not suffering from any mental or physical afflictions that would prohibit

 Affiant from giving the testimony set forth in this Affidavit, nor is Affiant taking any medication

 or suffering from any other condition which would prevent Affiant from providing the testimony

 set forth in this Affidavit.

         8.      On November 8, 2012, arrests were made by or under the direction of the

 Department of Justice (“DOJ”) which commenced the criminal case of the United States of

 American and the People of the Virgin Islands v. Alvin L. Williams, Jr., et al, Virgin Islands

 District Court, Cr. No. 2012-33 (the “Williams Case”). The Criminal Defendants in this case

 included: (i) Alvin L. Williams, Jr. (“Mr. Williams”), a former Virgin Islands Territorial Senator;

 and (ii) Garry Sprauve (“Mr. Sprauve”), the former chief of staff for Mr. Williams.

         9.      The indictment included nine (9) counts: (i) Count One charged Mr. Williams

 with the violation of 18 U.S.C. § 1962(c) (racketeering) and the commission of eight (8)

 predicate acts (4 violations of Federal Law and 4 violations of Virgin Islands laws); (ii) Count

 Two charged Mr. Williams (and Ace Development) with Federal Program Bribery; (iii) Count

 Three charged Mr. Williams (and Ace Development) with Bribery in violation of Virgin Islands

                                                                                          Page 2 of 6
CaseCase:
     3:21-ap-03001-MFW
          13-2076 Document: Doc 1-11    Filed 07/20/21
                                  003111796375      Page:Entered
                                                          4      07/20/21
                                                               Date Filed: 12:07:04
                                                                           11/18/2014Desc
              Exhibit Exhibit 11 J Prossers CA 2017 Affidavit Page 5 of 8



 law; (iv) Count Four charged Mr. Williams (and Ace Development) with Conflict of Interest

 related to Virgin Islands Bribery; (v) Count Five charged Mr. Williams with Bribery in violation

 of Virgin Islands law; (vi) Count Six charged Mr. Williams and Mr. Sprauve with conspiracy to

 violate Virgin Islands election (campaign) laws; (vii) Count Seven charged Mr. Williams and

 Mr. Sprauve with obtaining money under false pretenses, a criminal violation of the Virgin

 Islands Code; (viii) Count Eight charged Mr. Williams and Mr. Sprauve with embezzlement and

 falsification of public records; (ix) Count Nine charged Mr. Williams (and Ms. Blackett) with

 obtaining money under false pretenses, a criminal violation of the Virgin Islands Code (the

 “Indictment”).

        10.       Mr. Williams was charged in all nine (9) counts of the Indictment and Mr.

 Sprauve was charged with respect to three (3) counts.

        11.       Relevant information in the Indictment included:

                  a.     Paragraph 1 names the Virgin Islands Legislature as the “Enterprise;”

                  b.     Paragraph 2 classified the Virgin Islands Legislature Senators as members

        of the Enterprise;

                  c.     Paragraph 7 describes Mr. Williams as a leader of the Enterprise who

        directed other members [senators] and associates of the Enterprise in carrying out

        unlawful … activities …;

                  d.     Count VI indentifies Mr. Sprauve as an senior advisor to Mr. Williams

        with respect to his campaign; and

                  e.     Counts VII and VIII indentify Mr. Sprauve as a member of Mr. Williams’

        Legislative Staff.



                                                                                         Page 3 of 6
CaseCase:
     3:21-ap-03001-MFW
          13-2076 Document: Doc 1-11    Filed 07/20/21
                                  003111796375      Page:Entered
                                                          5      07/20/21
                                                               Date Filed: 12:07:04
                                                                           11/18/2014Desc
              Exhibit Exhibit 11 J Prossers CA 2017 Affidavit Page 6 of 8



         12.   Senator Williams plead guilty to Count One (thus, to the commission of eight

 predicate acts) on January 17, 2013, and Mr. Sprauve plead guilty to Count Six on March 20,

 2013.

         13.   Messrs. Williams and Sprauve were sentenced on January 8, 2014, after the

 District Court sua sponte moved the sentencing date from December 13, 2013.

         14.   Affiant met with Mr. Sprauve on December 28, 2013, in Boca Raton, Florida. Mr.

 Sprauve represented that he had actual and direct knowledge of the sealed records used in the

 sentencing of Mr. Williams and himself. Mr. Sprauve was responsible for detailing the ICC

 Bribes (defined below) payments.

         15.   At the December 28, 2013 meeting with Affiant, Mr. Sprauve admitted and

 disclosed to Affiant that the sealed records in the Williams Case set forth detailed information

 about Mr. Williams, other Territorial Senators, and other Virgin Islands Government public

 officials accepting bribes totaling approximately Twenty Million Dollars ($20,000,000) (“ICC

 Bribes”) to: (i) facilitate forcing Innovative Communication Corporation (“ICC”) into

 involuntary bankruptcy (which occurred on September 21, 2007); (ii) facilitate the sale or

 acquisition of ICC and its operating entities after ICC was placed in bankruptcy; and (iii)

 facilitate Virgin Islands Government involvement in the pursuit of criminal charges against the

 Affiant by the DOJ (the “ICC Bribery”). Mr. Sprauve disclosed and admitted that the ICC

 Bribery was arranged by the National Rural Utilities Cooperative Finance Corporation

 (“CFC”)/Rural Telephone Finance Cooperative (“RTFC”) through a managing member of

 Alvarez and Marsal and a former Virgin Islands Territorial senator engaged as a consultant to

 CFC/RTFC.



                                                                                      Page 4 of 6
CaseCase:
     3:21-ap-03001-MFW
          13-2076 Document: Doc 1-11    Filed 07/20/21
                                  003111796375      Page:Entered
                                                          6      07/20/21
                                                               Date Filed: 12:07:04
                                                                           11/18/2014Desc
              Exhibit Exhibit 11 J Prossers CA 2017 Affidavit Page 7 of 8



        16.     Mr. Stan Springel, a managing member of Alvarez and Marsal, was appointed as

 the Chapter 11 Trustee of Innovative Communication Company, LLC [BK Case No. 06-3008],

 and of Emerging Communications, Inc. [BK Case No. 06-30007] on March 15, 2007, and the

 Chapter 11 Trustee of ICC [BK Case No. 07-30012] on October 4, 2007. Alvarez and Marsal

 became the Court-appointed accountant for Innovative Communication Company, LLC [BK

 Case No. 06-3008], and Emerging Communications, Inc. [BK Case No. 06-30007] on May 15,

 2007, and the Court-appointed accountant for ICC on November 15, 2007. Alvarez and Marsal

 had no less than three managing members engaged in one capacity or another with respect to

 services related to ICC and its affiliates bankruptcy proceedings.

        17.     At the December 28, 2013 meeting with Affiant, Mr. Sprauve disclosed and

 admitted to Affiant that during the DOJ’s October 5, 2011 raid of Mr. Williams’ office, the DOJ

 obtained access to and documents from the Virgin Islands Legislature’s Management

 Information System in which Territorial senators had engaged in email communication about the

 ICC Bribery.

 FURTHER AFFIANT SAYETH NAUGHT




                                                                                     Page 5 of 6
CaseCase:
     3:21-ap-03001-MFW
          13-2076 Document: Doc 1-11    Filed 07/20/21
                                  003111796375      Page:Entered
                                                          7      07/20/21
                                                               Date Filed: 12:07:04
                                                                           11/18/2014Desc
              Exhibit Exhibit 11 J Prossers CA 2017 Affidavit Page 8 of 8
